Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 14, “the the plurality of theater seats” should be – the plurality of theater seats—
 Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites the limitation “the integrated system for providing DC power comprises more than one outlet port for providing DC power from the integrated system from the integrated system to power more than one theater seat,” which does not further limit the limitation of claim 1 “the integrated system for providing DC power comprising: a plurality of outlet ports… for  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob ( WO 2016164281A1)  in view of Henriott (US20040026998) and  Hille (US9230764B2).
With regard to claim 1, Jacobs teaches a system for providing power to a plurality of theater seats ( [0047]) comprising: a source of alternating current (AC) power ( transformer receives AC power from a standard electrical receptacle via the power cord[0080]); an integrated system for providing DC power to the plurality of theater seats([0080]) comprising: an internal power source ( a transformer, which can convert AC power to DC power[0080] );
a battery (power recliner chair may include a battery, [0054]); 
an output switching circuit (user operates switch to lift the chair or rotate screw, [0084]) ; a current monitor ( e.g., current sensor in each chair, [0041])
providing DC power from the system to a plurality theater seat (see 370, Fig. 3, 370 can includes power output connector, [0057]) to power motion of the plurality of theater seat (see [0080] motor actuator may be powered by the 27 Volts DC, see [0082] motor actuator can be 
Jacobs does not explicitly teach a chassis housing the integrated system for providing DC power, an input port adapted for connection to the source of AC power, a plurality of outlet ports mounted on the chassis for providing DC power from the integrated system to a plurality of theater seats to power motion of the plurality of theater seats and a power protector comprising processing and reverse polarity protection unit.
	However, Henriott teaches a chassis ( e.g., housing of 110, Fig. 7, or similar housing 74 in Fig. 4) housing the integrated system for providing DC power (26, 114, Fig. 7 , see [0010] dc power provide to lift motor from power supply while 114 provides the power to the lift motor [0051] 26 is DC outlet ), an input port ( e.g., 82, Fig. 7) adapted for connection to the source of AC power ( 82 connected to the 84, Fig. 7), a plurality of outlet ports ( e.g., multiple 114, Fig. 7) mounted on the chassis ( e.g., housing of 110, Fig. 7) for providing DC power ( 100, Fig. 7 and see [0010] dc power provide to lift motor from power supply) from the integrated  system to plurality of  theater seats  to power the motion of the plurality of theater seats( 100 is provide power to lift motor of furniture,100 has multiple 114 that could provide power to lift motors of different furniture[0051], while Jacobs an electrical power supply can control a number of recliner chairs [0090] and recliner chairs in theater, therefore the combination of Henriott and Jacob teaches a plurality of outlet ports for providing DC power from the from the integrated  system to plurality of  theater seats to power the motion of the plurality of theater seats) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs, to include a chassis housing the integrated system for providing DC power, an input port adapted for connection to the source of AC power, a plurality of outlet ports mounted on the chassis for providing DC power from the integrated system to a plurality of theater seats to power motion of the plurality In re Harza, 124 USPQ 378 and MPEP 2144.04. In this case, more outlets can provide power to more device but the functionality of the system does not change.)
In addition, Hille teaches a power protector comprising processing and reverse polarity protection unit  (23 is a reverse polarity protection unit, Fig. 5,  col 9, line 40-45 The protector diode 23 serves on the one hand as reverse polarity protection and on the other hand as protection against the voltage, which is processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs and Henriott, to include a processing and reverse polarity protection unit, as taught by Hille, because the reverse polarity protection unit can prevent the damage of the circuit when incorrect polarity is applied and only allow the current to flow through when correct polarity is applied.
With regard to claim 2, the combination of Jacobs, Henriott, and Hille teaches all the limitations of claim 1, Henriott further teaches that the integrated system for providing power comprises more than one outlet ( e.g., 12, 14, Fig. 5)  for providing DC power [0053])   from the integrated system ( e.g., 10, Fig. 5) to power more than one theater seat ( ( 100 is provide power to lift motor of furniture,100 has multiple 114 that could provide power to lift motors of 
With regard to Claim 3, the combination of Jacobs, Henriott,  and Hille teaches all the limitations of claim 1 ,Jacobs further teaches wherein the number of theater seats powered by the integrated system is selected from a list comprising: 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 20, 25 seats ( see Fig. 3, discloses four chairs).
With regard to claim 4, the combination of Jacobs, Henriott,  and Hille  teaches all the limitations of claim 1, Jacob further teaches DC power is provided to the plurality of theater seats when AC power is present ( e.g., AC feed power to chair, [0080],[0081]), 
With regard to claim 5, the combination of Jacobs, Henriott,   and Hille  teaches the limitation of claim 4, Jacobs further teaches wherein  DC power is provided to the plurality of theater seats when AC power is not present ([0054] teaches battery provides power in an emergency ,  and battery provides DC power) , allowing the leg support portion of one of the plurality of theater seat ( foot rest 230, Fig. 2) to be lowered to a closed position( [0057] teaches Fig. 2 is fully upright position, see applicant’s specification[0024] and Fig. 1, the closed position in application’s specification is the same as fully upright position in Fig. 2 of Jacobs), in the absence of AC power ( [0054] teaches battery provides power in an emergency where the AC power outage), allowing a user to exit from a fully reclined position of the one of the plurality of theater seats when AC power is lost ( if the occupancy of the recliner chair needs to exit the chair for any reason ( such as emergency), the chair would operate, additionally, any chair will automatically move to a fully upright position in emergency condition[0090]) ( this means in emergency condition, which could be AC power outage [0054], battery provides power for the chair to move to a fully upright position shown in Fig.2, where foot rest ( leg 
With regard to claim 6, Jacobs teaches a system for providing power to a plurality of theater seats ( [0047]) comprising: a source of alternating current (AC) power ( transformer receives AC power from a standard electrical receptacle via the power cord[0080]); an integrated system for providing direct current (DC) power to the plurality of theater seats([0080]]) comprising: an internal power source ( a transformer, which can convert AC power to DC power[0080] ); a battery ( power recliner chair may include a battery, [0054]); a processing  unit ( Fig. 8, 800 is a processor);
an output switching circuit ( user operates switch to lift the chair or rotate screw, [0084]) ; a current monitor ( e.g., current sensor in each chair, [0041])
providing  DC power from the integrated system to at least two theater seat (see 370, Fig. 3, 370 can includes power output connector, [0057]) to power motion of the at least two theater seat ( see [0080] motor actuator may be powered by the 27 Volts DC, see [0082] motor actuator can be operated to cause the chair to be lifted).
Jacobs does not explicitly teach a chassis housing the integrated system for providing DC power, an input port adapted for connection to the source of AC power, at least two outlets mounted on the chassis for providing DC power from the integrated system to at least two theater seats to power motion of the at least two theater seats, and a power protector comprising processing and reverse polarity protection unit.
However, Henriott teaches a chassis ( e.g., housing of 110, Fig. 7, or similar housing 74 in Fig. 4) housing the integrated system for providing DC power (26, 114, Fig. 7 , see [0010] dc power provide to lift motor from power supply while 114 provides the power to the lift motor [0051] 26 is DC outlet ), an input port ( e.g., 82, Fig. 7) adapted for connection to the source of AC power ( 82 connected to the 84; Fig. 7), at least two outlet ports ( e.g.,  at least two 114, Fig. 7, see [0051] control sockets) mounted on the chassis ( e.g., housing of 110, Fig. 7) for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs, to include  a chassis housing the integrated system for providing DC power, at least two outlet ports mounted on the chassis for providing DC power from the system to at least two theater seat to power the motion of the at least two theater seats, as taught by Henriott , in order to use an integrated chassis power supply to provide power to different devices, eliminate redundant unit [0055] of Henriott,  protect the circuit/component insides the integrated circuit, reduce the integration cost and simplify the design. Further, the input port and the outlet ports facilitate the connection of other device, improve the configurability of the system, and provide convenient and universal outlets to connection ( see [0007] of Henriott). Also, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system from using one outlet to power one theater seat to using at least two outlets to power at least two theater seats, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 124 USPQ 378 and MPEP 2144.04. In this case, more outlets can provide power to more device but the functionality of the system does not change.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs and Henriott, to include a processing and reverse polarity protection unit, as taught by Hille, because the reverse polarity protection unit can prevent the damage of the circuit when incorrect polarity is applied and only allow the current to flow through when correct polarity is applied.


					Response to Argument
5. Applicant’s arguments with respect to claims 1 and 6 have been considered but they are not persuasive.
Applicant argues that the office action fails to show one of ordinary skill of art would have found it obvious to apply the teachings of Herriott to the teachings of Jacobs.
In particular, the applicant argues that the system of Henriott is from different field than the Jacobs because system of Henriott deals with a system used for a furniture unit that is required to provide power to a variety of user connectable device such as a light, phone laptop, while Jacob is deal with providing power to the theater seats.
In addition, Applicant argues that Henriott is more than 12 years before Jacob, because Jacob did not incorporate long standing technology, the rejection in office action fails to show one of ordinary skill of art would found it obvious to modify the teaching of Jacobs in the manner proposed.
The Examiner disagrees.

Henriott might not explicitly mention the chair are intended to be used in theater, but the court has been held that “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use of the seat in theater does not differentiate the claimed apparatus from Henriott that satisfying the claimed structure limitation. 
 Because of the reasons above, the argument that Henriott is a different field than Jacob is not persuasive. 
Regarding to the combination of Jacob and Henriott, the Examiner finds it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jacobs, to include a chassis housing the integrated system for providing DC power, an input port adapted for connection to the source of AC power, an outlet mounted on the chassis for providing DC power from the system to at least one theater seat,  as taught by  Henriott, in order to use an integrated chassis power supply to provide power to different devices, eliminate redundant unit ( [0055] of Henriott),  protect the circuit/component insides the integrated circuit, reduce the integration cost and simplify the design. Further, the input port and the outlet port facilitate the connection of other device, improve the configurability 
The above-noted teachings suggest that the combination involves the predictable use of prior art elements according to their established functions.  The Supreme Court has held that in analyzing the obviousness of combining elements, a court need not find specific teachings, but rather may consider “the background knowledge possessed by a person having ordinary skill in the art” and “the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  To be nonobvious, an improvement must be “more than the predictable use of prior art elements according to their established functions,” id. at 417, and the basis for an obviousness rejection must include an “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  Id. at 418 (citation omitted).  Here, the Examiner has provided a rationale for the combination, which is to use an integrated chassis power supply to provide power to different devices, eliminate redundant unit ([0055] of Henriott), protect the circuit/component insides the integrated circuit, reduce the integration cost and simplify the design.
Moreover, Applicant has not provided persuasive evidence that combining the respective teachings of the references (as proffered by the Examiner) would have been “uniquely challenging or difficult for one of ordinary skill in the art,” or that such a combination would have “represented an unobvious step over the prior art.”  Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007).  Nor has Applicant provided any objective evidence of secondary considerations, which, as reviewing court explains, “operate[] as a beneficial check on hindsight.”  Cheese Systems, Inc. v. Tetra Pak Cheese and Powder Systems, Inc., 725 F.3d 1341, 1352 (Fed. Cir. 2013).
Furthermore, the age of Henriott does not undermine the Examiner’s reliance on it for teaching the chassis housing with input ports and plurality of outlets since the court has been held that “[T]he mere age of the references is not persuasive of the unobviousness of the In re Wright, 569 F.2d 1124, 1127 (CCPA 1977) (citation omitted). And the applicant presented no evidence of a long-felt need or the failure of others to use a chassis housing with an input port and a plurality of outlet ports to supply power.
Since the applicant’s argument are not persuasive, the rejection of claims 1 and 6 and the depending claims are maintained.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Herber (EP0616409A2 ) teaches  a power supply without input and output port and reverse polarity protection.
409A2
Boyd ( US20170005512A1) teaches about a power supply box  without output port to power the cart.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINPING SUN/Primary Examiner, Art Unit 2836